Skadden, Arps, Slate, Meagher & Flom llp ONE BEACON STREET BOSTON, MASSACHUSETTS02108-3194 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com August 24, 2011 John M. Ganley Senior Counsel Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Preferred Partners LLC File Nos. 333-173601 & 811-22550 Dear Mr. Ganley: Transmitted herewith is Pre-Effective Amendment No. 3 to BlackRock Preferred Partners LLC's (the "Fund") registration statement on Form N-2 (the "Amendment").The Amendment has been marked to show all changes made since the filing of Pre-Effective Amendment No. 1 to the registration statement (Pre-Effective Amendment No. 2 was an "exhibits only" filing).We expect to file one additional pre-effective amendment in order to register the full amount of securities for this offering and to address any additional commentsyou or the Financial Industry Regulatory Authority's Corporate Financing Department ("FINRA") may have. We expect to request acceleration of effectiveness as soon as we have received clearance on the registration statement from you and FINRA. Should you have any comments or concerns, please do not hesitate to contact me at (617) 573-4836 or Tom DeCapo at (617) 573-4814. Sincerely, /s/ Kenneth E. Burdon Kenneth E. Burdon
